Case: 5:19-cr-00228-SL Doc #: 1 Filed: 04/09/19 1 of 2. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

UNITED STATES OF AMERICA, ) INDICTMENT

CASE NO.
Title 18, United States Code,
Sections 1201(a)(1) and
1512(c)(1)
Defendant. airs sg
4 U i - :

ae

ee

Plaintiff,

 

ty

 

V.

 

ANTHONY L. INGRAM,

 

COUNT 1
(Kidnapping, 18 U.S.C. § 1201(a)(1))

The Grand Jury charges:

1. On or about August 10, 2018, in the Northern District of Ohio, Eastern Division,
Defendant ANTHONY L. INGRAM did unlawfully and willfully seize, confine, inveigle, decoy,
kidnap, abduct, carry away, and hold H.K. for the purpose of committing a sexual assault against
H.K., and in committing or in furtherance of the commission of the offense, did willfully
transport H.K. in interstate commerce from Michigan to Ohio, and used a semi-trailer truck, a
means, facility, and instrumentality of interstate commerce, in violation of Title 18, United States
Code, Section 1201(a)(1).

COUNT 2
(Obstruction of Justice, 18 U.S.C. § 1512(c)(1))

The Grand Jury further charges:
2. On or about August 10, 2018, in the Northern District of Ohio, Eastern Division,
Defendant ANTHONY L. INGRAM corruptly altered, destroyed, mutilated, and concealed, and

corruptly attempted to do so, records, documents, and other objects, by removing and discarding
Case: 5:19-cr-00228-SL Doc #: 1 Filed: 04/09/19 2 of 2. PagelD #: 2

a cellular phone, clothing, and towel, with the intent to impair their integrity and availability for

use in an official proceeding, in violation of Title 18, United States Code, Section 1512(c)(1).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
